 

Exhibit 10.3 

 

[t1701557_ex10-3pg01.jpg]

 

UNATTESTED MEMORANDUM OF HYPOTHECATION This Unattested Memorandum of
Hypothecation (this "Memorandum") made at the place and on the date as mentioned
in Schedule 2 (Miscellaneous) hereto: By The Borrower as mentioned in Schedule 2
(Miscellaneous) hereto (hereinafter referred to as the "Borrower"); in favour of
STANDARD CHARTERED BANK, incorporated in England with limited liability by Royal
Charter 1853, reference number ZC18 having its principal office in England at 1
Basinghall Avenue, London, EC2V 5DD and having its branch office inter-alia in
India at the place as mentioned in Schedule 2 (Miscellaneous) hereto
(hereinafter referred to as the "Bank', which expression shall unless it be
repugnant to the context or meaning thereof, mean and include its successors,
novatees, transferees and assigns). (Standard Chartered Bank is authorized by
the Prudential Regulation Authority and regulated by the Financial Conduct
Authority and Prudential Regulation Authority). The Borrower and the Bank are
hereinafter collectively referred to as the "Parties" and individually as a
"Party". WHEREAS A. At the request of the Borrower, the Bank has sanctioned/
granted certain credit facilities to the Borrower up to a maximum principal
amount as mentioned in Schedule 2 (Miscellaneous) hereto(the "Facility"), on the
terms and conditions set out in the Facility Agreement (as hereinafter defined).
B. One of the conditions of the Bank agreeing to sanction/agreeing to grant',
the Facility to the Borrower is that the Borrower shall secure the Secured
Obligations (as defined below) by creating a security over the Secured Assets
(as defined below) in favour of the Bank in the manner set out in this
Memorandum. C. In view of the above, the Borrower has agreed to execute this
Memorandum in favour of the Bank in the manner hereinafter appearing. NOW THIS
MEMORANDUM WITNESSESTH AS UNDER: 1. DEFINITIONS AND INTERPRETATION 1.1
DEFINITIONS In this Memorandum: "Facility Agreement" means the Facility Letter
and the Master Credit Terms as mentioned/defined in Schedule 2 (Miscellaneous)
hereto between the Borrower and the Bank. 1.2 INTERPRETATION (a) Terms defined
in the Facility Agreement have the same meaning in this Memorandum unless
expressly defined in this Memorandum. 

 

 

 

[t1701557_ex10-3pg02.jpg]

 

(b) The provisions of Clause 1.2 (Interpretation) of the Master Credit Terms
apply to this Memorandum as though they were set out in full in this Memorandum
except that references to the Agreement are to be construed as references to
this Memorandum. (c) A reference to the Finance Documents or any other document
includes (without prejudice to any prohibition on amendments) ail amendments
however fundamental to the Finance Documents or such other document, including
any amendment providing for any increase in the amount of a facility, further
advances or any additional facility. (d) In case there is more than one
Borrower, reference to Borrower (wherever applicable) shall include reference to
all the Borrowers. 2. COVENANT TO PAY In consideration of the Finance Documents
and the Bank having sanctioned/agreed to grant/continued to grant/granted the
Facility to the Borrower, the Borrower covenants and agrees to pay / repay to
the Bank all amounts along with interest, default interest, interest tax,
additional interest, further interest, liquidated damages, commitment and other
charges / fees, premia on prepayment, indemnification payments, fees, financing
charges, costs, commissions and all legal and other charges and expenses
relating thereto or incidental to the Facility and the security created by this
Memorandum (collectively hereinafter referred to as the "Secured Obligations")
in accordance with the terms and conditions contained in the Finance Documents.
2. CHARGE For the consideration aforesaid and as continuing security for the
performance of the Secured Obligations, the Borrower, as legal and beneficial
owner of the assets set out in Schedule 1 to this Memorandum ("Secured Assets")
hypothecates the Secured Assets by way of firstpari passu charge, in favour of
the Bank. Provided that in case when the Facility is sanctioned/ granted /
continued to the Borrower by the Bank in consortium or multiple banking
arrangements with other lenders (the "Other Lenders") then this first charge by
way of hypothecation over the Secured Assets created / to be created by the
Borrower in favour of the Bank, will be treated as pad passu charge thereon,
subject to the Other Lenders also confirming / conferring / ceding similar pan
passu charge over the Secured Assets created / to be created in their respective
favour by the Borrower, to the Bank and this Memorandum will read and be
construed to mention the first pad passu charge by way of hypothecation
accordingly. 2. COVENANTS 4.1 So long as the Secured Obligations or any part
thereof remains unpaid, the Borrower shall not deal with or dispose of any
interest in the Secured Assets or part thereof in a manner prejudicial to the
interests of the Bank except as provided in the Finance Documents. 4.2 The
Borrower shall file a copy of this Memorandum along with duly completed form no.
CHG-1 prescribed under the Companies Act, 2013 with the Registrar of Companies,
having appropriate jurisdiction along with the requisite filing fee within the
prescribed period without payment of penalty and shall deliver a copy thereof to
the Bank. 4.3 (a) At its own cost and expense, the Borrower undertakes to keep
all the Secured Assets fully insured against such risks, and for such amount(s)
and for such period and in such form(s) as the Bank may from time to time
require, either in the joint names of the Bank and the Borrower, or with the
Bank named as loss payee therein, with such reputable insurer(s) as the Bank
shall approve in writing. The Borrower shall deposit with the Bank all such
insurances along with any cover notes 

 

 

 

[t1701557_ex10-3pg03.jpg]

 

and receipts evidencing payment of premia etc. The insurance should have a
suitable non cancellation policy. (b) In relation to such insurances as are
required to be maintained pursuant to sub-clause (a) above, the Borrower shall
make punctual payment of all premia to be paid in relation to such insurances,
and shall not do or suffer/cause/permit to be done any act which may invalidate
such insurance. (c) In the event the Borrower becomes entitled to make any
claims under the above insurances, the Borrower undertakes to promptly make a
claim under such insurances, and apply all monies received either in
reinstatement of the Secured Assets insured or towards repayment of the Secured
Obligations. (d) If the Borrower fails to insure and / or keep insured any of
the Secured Assets, the Bank shall, without prejudice to its rights and
liabilities under this Memorandum or at law, be at liberty to insure and keep
insured any of the Secured Assets, and the Borrower shall on demand repay the
Bank all fees, costs, commissions and charges incurred by the Bank in doing so.
4.4 The Borrower shall furnish to the Bank on the last day of each and every
month or at such intervals as may be decided by the Bank and notified to the
Borrower and at any other time whenever required by the Bank, full and correct
particulars/statements of all the Secured Assets comprising book debts and shall
allow the Bank or its service providers to take inspection of all the books of
accounts and shall produce such evidence as the Bank may require as to the value
thereof. It shall be lawful for the Bank at any time and from time to time
during the continuance of the security to appoint and employ at the expense of
the Borrower in all respects and for such period as the Bank shall think fit one
or more person(s) or a firm or a company to inspect the value of all or any of
the Secured Assets comprising book debts on behalf of the Bank. 4.5 The Borrower
shall not receive, compound or realise any of the Secured Assets comprising book
debts nor do anything whereby the recovery of the same may be impeded without
the prior written consent of the Bank and shall keep proper books of account of
its business and shall at any time when required produce such books for
inspection of the Bank and allow the Bank (through its employees and agents) to
have access thereto and to make copies of or extracts therefrom. 4.6 Subject to
the provisions of Clauses 4.4 and 4.5, the Borrower shall be at liberty in the
ordinary course of business to recover all or any of the Secured Assets
comprising book debts hereby hypothecated but the Borrower shall upon receipt of
the proceeds of every sale of the Secured Assets comprising book debts pay the
same forthwith to the Bank to be applied in reduction of the Borrower's
indebtedness to the Bank in respect of the Facility. The Borrower shall not
recover any of the Secured Assets comprising book debts upon being prohibited in
writing by the Bank from doing so. Provided that in case where the Facility is
sanctioned / granted / continued to the Borrower by the Bank in consortium or
multiple banking arrangement with Other Lenders, then the Borrower may, at the
instructions and/or with prior written consent of the Bank, deposit the proceeds
of every sale mentioned above with the lead bank of the consortium or any of the
Other Lenders authorised for such purpose by the Bank. 4.7 The Borrower may in
the ordinary course of its business, sell the Secured Assets comprising the
stock (or any part of it) unless prohibited to do so by the Bank. 4.8 The
Borrower undertakes not to remove or permit to be removed, the Secured Assets
comprising the stock (or any part of it) or divert or cause or permit them to be
diverted while 

 

 

 

[t1701557_ex10-3pg04.jpg]

 

in transit except for the purpose set out in Clause 4.4 AND if Secured Assets
comprising the stock (or any part of it) is shipped at any time, the Borrower
shall, if the Bank so requires, hand over the bills of lading and / or shipping
documents and / or documents of title endorsed in favour of the Bank and in
default of the Borrower doing so the Bank shall be entitled to enter and take
possession thereof wherever they may be found. 4.9 The Borrower undertakes to
give prior written notice to the Bank of its intention to change the location to
store the Secured Assets comprising of the stocks, mentioning the particular
type or class of stocks affected and the address of the new place of storage.
4.10 The Borrower shall furnish to the Bank on the last day of each financial
quarter (or other intervals as the Bank may demand), full and correct
particulars/statements of Secured Assets comprising all stocks. These
particulars shall include the quantity, description and their market value,
their place of storage, whether they are in transit, and whether they are
insured. 4.11 The Borrower shall allow the Bank or its service providers to
inspect the Secured Assets comprising the stocks and records and produce such
evidence as the Bank may require as to their cost and value. 4.12 At its
expense, the Borrower authorizes the Bank to have the Secured Assets comprising
the stocks valued by an appraiser/valuer that the Bank may appoint. The Bank
shall be entitled to debit all costs and expenses incurred in this regard to
Borrower's accounts in the Bank's books and until their repayment treat such
amounts as an advance secured by this Memorandum. 4.13 At its own expense, the
Borrower shall keep the Secured Assets comprising the stocks in marketable and
good condition. 4.14 If required by the Bank, the Borrower shall place notice
boards with the Bank's name legibly and distinctly printed in a conspicuous
position at the entrance of and inside the factory/ godown/ premises or other
places where the stocks are kept or shall be brought during the continuance of
this Memorandum. 4.15 The Borrower shall observe and perform all covenants and
undertakings set forth in the Finance Documents. Such covenants and undertakings
are incorporated in this Memorandum by reference as if they were set forth in
full. 4.16 The Borrower shall punctually pay all taxes and outgoings payable in
respect of the Secured Assets, and ensure that the Secured Assets do not become
charged with their payment. 4.17 Where applicable, at its own cost and expense,
the Borrower shall maintain the Secured Assets in good repair and condition, and
if required by the Bank, repair any defect. 5. SECURITY 5.1 The security created
by or pursuant to this Memorandum will be a continuing security and shall remain
in full force and effect notwithstanding any intermediate payment or settlement
of account. 5.2 Nothing contained in this Memorandum shall operate so as to
merge or otherwise prejudice, affect or exclude: 5.2.1 Any other security,
guarantee or lien whether of or against the Borrower or of third parties which
the Bank may for the time being hold or would have held but for this security;
or 

 

 

 

[t1701557_ex10-3pg05.jpg]

 

5.2.2 Any of the Bank's right or remedies in respect of any present or future
security, guarantee, obligation or decree for the Borrower's indebtedness or
liability to the Bank. 5.3 The security created by this Memorandum will be in
addition and without prejudice to any other security, guarantee, liens,
indemnities or other right or remedy that the Bank may now or in the future hold
for payment/repayment of the Facility and other amounts secured by this
Memorandum. 5.4 The Borrower will always keep the Secured Assets distinguishable
and hold as exclusive property of, and specifically appropriated to, the Bank.
5.5 Unless otherwise agreed in writing between the Bank and the Borrower, the
security created by or pursuant to this Memorandum will remain in full force and
effect notwithstanding any amendments to or variation in the terms and
provisions of the Finance Documents and/or transfer or assignment of the
Facility or any rights or obligations thereunder by the Bank. 6. APPOINTMENT OF
A RECEIVER If after granting or during the continuance of the Facility, the
Borrower defaults in paying any moneys secured by this Memorandum or upon a
breach of the terms and conditions of this Memorandum or upon any Event of
Default under the Finance Documents, or in the sole judgment of the Bank
circumstances occur that may prejudice or imperil the Secured Assets, then in
such event, the Bank may in writing appoint or remove one or more Receivers of
the security created by this Memorandum, under section 69A of The Transfer of
Property Act, 1882. All powers provisions and trusts contained in Section 69A of
The Transfer of Property Act, 1882 and all other applicable laws shall apply to
the Receiver appointed by the Bank. 6. ENFORCEMENT & REMEDIES 7.1 If an Event of
Default occurs or is continuing, without further notice to the Borrower and
without prejudice to its rights and remedies under clause 6 and under law, the
Bank may: 7.1.1 Through authorized agents and representatives, enter any place
or premises where the Secured Assets or their records may be situated, kept or
stored. For such entry, the Bank may do all acts deeds or things deemed
necessary by the Bank. 7.1.2 Inspect, value, insure, take charge of, enforce,
seize (without Court's intervention), recover, realize, receive or convert into
money, all or any of the Secured Assets. 7.1.3 Either by public auction or by
private contract, sell or assign all or any of the Secured Assets on such terms
and conditions as the Bank thinks fit. 7.1.4 Apply the net proceeds of such
sale/assignment towards repayment of the Secured Obligations. 7.1.5 Compromise
or settle with any third party. 7.2 The Borrower undertakes not to take any
action inconsistent with or prejudicial to these rights of the Bank. 7.3 The
Borrower agrees to accept the Bank's accounts as sufficient evidence of the
amount received on sale/realization and of all charges and expenses incurred by
the Bank. 7.4 The Borrower confirms that the Bank or any Receiver that the Bank
appoints will not be liable for any loss or damage the Borrower may suffer if
the Bank or such Receiver exercises any of its rights and powers under law or
this Memorandum. 

 

 

 

[t1701557_ex10-3pg06.jpg]

 

7.5 The Borrower shall pay the shortfall or deficiency, if the net sum realized
by such sale/assignment is insufficient to pay the dues secured by this
Memorandum. The Bank shall not be in any way responsible or liable for any loss
or damage that may be suffered by the Borrower by reason of the Bank exercising
or not exercising its rights under this Memorandum. 7.6 If any surplus remains
with the Bank after payment of the dues secured by this Memorandum, then it will
apply it in payment or liquidation of any other moneys due from the Borrower to
the Bank, whether solely or jointly with any other person. 7.7 The Bank shall be
at liberty to apply any other moneys in the hands of the Bank standing to
Borrower's credit or belonging to Borrower in or towards the payment of the
balances under the Facility/Secured Obligations, provided that nothing herein
contained shall in any manner prejudice or affect any other remedy of the Bank
against the Borrower. 8. FURTHER ASSURANCES 8.1 The Borrower assures the Bank
that, subject to the security created under this Memorandum, all security
(present and future) whether now hypothecated or which may be hypothecated in
future, are and will be the Borrower's absolute and unencumbered property with
full power of disposition and realization. The Borrower further assures that it
shall not create any security over or part with possession of the Secured Assets
or any part thereof specially or otherwise in favour of any other party. The
Borrower assures not to create any security ranking senior or pan passu with
and/or subject to the security created by this Memorandum, without obtaining the
prior written consent of the Bank. 8.2 To enable the Bank to exercise its rights
under this Memorandum and more fully assure the Secured Assets to the use of the
Bank, the Borrower agrees to: 8.2.1 Transfer and deliver to the Bank the
relative contracts, securities and all other documents; 8.2.2 To sign/furnish
all deeds, documents, and papers; and 8.2.3 To furnish such other information
and do such acts, deeds and things as may be required by the Bank. The Borrower
unconditionally agrees that on the Borrower's failure to do 8.2.1, 8.2.2 and /
or 8.2.3 above within a week of written demand by the Bank, then the Bank may
execute such documents itself on behalf of the Borrower. 8.3 The Borrower shall
not have any claim whatsoever against the Bank in relation to any act or thing
done, omitted, permitted or suffered by the Bank in exercising its rights/powers
under this Memorandum and such exercise shall be without prejudice to the Bank's
other rights and remedies in law and notwithstanding that there may be any
pending suit or proceedings relating to the Secured Assets or the security
created by this Memorandum. 8. ATTORNEY 9.1 The Bank shall have all powers
incidental and necessary to enforce and realize the security created by this
Memorandum. At the Borrower's risk and expense, the Borrower irrevocably
appoints the Bank as its attorney to do all acts, deeds and things necessary to
so enforce and realize the security created by this Memorandum. Without
prejudice to powers conferred on the Bank under this Memorandum, the Borrower
agrees: 9.2 If necessary, to execute a formal power of attorney(ies) in favour
of the Bank in such form and name as may be advised by the Bank; and 9.3 To
furnish information, reports, returns, certificates and statements as the Bank
may require in connection with the security created by this memorandum 

 

 

 

[t1701557_ex10-3pg07.jpg]

 

10. COVENANTS 10.1 Affirmative Covenants For so long as the Facility or part
thereof is still outstanding, the Borrower: 10.1.1 shall allow the
representative(s) and / or nominee(s) of the Bank to enter into its premises in
order to inspect the property, books of account and other relevant accounts,
documents and records provided to the Bank as security for the obligations of
the Borrower under / in respect of the Facility. The Borrower shall promptly
repay the Bank all costs and expenses incurred in respect of such inspection.
10.1.2 shall execute in favour of the Bank and / or its / their nominee(s) such
further documents, forms and / or papers as the Bank may in its absolute
discretion require in connection with the Facility/this Memorandum. 10.1.3 shall
utilise the Facility only for the purpose for which it was extended by the Bank.
10.1.4 shall immediately notify the Bank upon becoming aware of any Default,
Event of Default or potential Event of Default. 10.1.5 shall not breach, or
cause to be breached, the financial covenants stipulated by the Bank. 10.1.6
shall ensure that the security provided under this Memorandum is of such value
as is sufficient to meet the security margin requirements of the Bank. In the
event either the value of the security provided under this Memorandum
deteriorates, or the Bank advances further sum(s) to the Borrower such that the
value of the security provided under this Memorandum does not meet the security
margin requirements of the Bank, the Borrower shall deposit with the Bank (as
the Bank may direct) the additional security in the form of cash or such other
securities as are acceptable to the Bank, failing which the Bank may at its
discretion sell, dispose of, or realise any or all of the security provided
under this Memorandum without being liable for any loss or damage or diminution
in value of the security provided under this Memorandum. 10. NOTICES 11.1 Any
notices to be provided by either party shall be in writing, signed by an
authorised officer, if sent by post, delivered to the addresses set out below or
to such other address as may be notified for the purpose by the Parties from
time to time, and if sent by facsimile, sent to the numbers notified below or to
such other number as may be notified for the purpose by the parties from time to
time. Notices shall be deemed to have been delivered two (2) business days
following dispatch. Address of the Borrower: HallMark Towers, No. 35(SP),
Developed Plot Estate, Guindy, Chennai - 600 032 Facsimile: Address of the Bank:
19, Rajaji Salai, Chennai - 600001 Facsimile: 

 

 

 

[t1701557_ex10-3pg08.jpg]

 

11.2 The Borrower agrees that all instructions and / or correspondence sent by
the Borrower to the Bank are sent at its risk, and the Bank does not assume any
responsibility for any inaccuracy, interruption, error, delay or failure in
transmission or delivery whether sent by post, courier, e-mail or any other form
of written or electronic communication. 12. WAIVER The Bank's failure to
exercise or delay in exercising any of its right, power, privilege or remedy
under this Memorandum will not operate as a waiver or acquiescence, nor will any
single or partial exercise of any right, power, privilege or remedy prevent any
further or other exercise or the exercise of any other right, power, privilege
or remedy. The rights, powers, privileges and remedies provided to the Bank
under this Memorandum are cumulative and not exclusive of any rights or remedies
provided by law or in equity, by statute or otherwise. 12. ANY CONFLICT OR
INCONSISTENCY The Borrower hereby repeats the representations and warranties as
mentioned in the Finance Documents and agrees to abide by all the terms and
conditions as mentioned in the Finance Documents. The terms of the Finance
Documents shall from part of this Memorandum and shall be in addition to and be
read in conjunction with the terms of this Memorandum. If there are any
inconsistencies between the terms of the Finance Documents and this Memorandum
then, the terms of this Memorandum shall prevail. 12. SEVERABILITY Any provision
of this Memorandum which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of prohibition
or un-enforceability but that shall not invalidate the remaining provisions of
this Memorandum nor affect such provision in any other jurisdiction. 12.
COUNTERPARTS This Memorandum may be executed in any number of counterparts, and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Memorandum. 12. GOVERNING LAW AND JURISDICTION This
Memorandum and all non-contractual obligations arising in any way out of or in
connection with this Memorandum are governed by Indian law and the Borrower
irrevocably submits to the non-exclusive jurisdiction of the courts in India at
the place as mentioned in Schedule 2 (Miscellaneous) hereto. This shall not
however limit the rights of the Bank to take proceedings in any court of
competent jurisdiction. 

 

 

 

[t1701557_ex10-3pg09.jpg]

 

Schedule 1 (Description of Assets) Book Debts All present and future book debts,
outstandings, moneys receivable, claims and bills which are now due and owing or
which may at any time during the continuance of this security become due and
owing to the Borrower in the course of its business by any person, firm, company
or body corporate or by the Government Department or office or any Municipal or
Local or Public or Semi Government body or authority or any body corporate or
undertaking or project whatever in the public sector. Stocks All present and
future stock in trade consisting of raw materials, finished goods, goods in
process of manufacturing and other merchandise whatsoever, being movable
properties, now or at any time after this Memorandum: i. Belonging to the
Borrower; or ii. At the Borrower's disposal; or iii. Stored or be stored or
brought in to upon or in course of transit to the Borrower's factory or at any
other place in the Borrower's possession or occupation or at any other place). 

 

 

 

[t1701557_ex10-3pg10.jpg]

 

Schedule 2 Miscellaneous Place of Execution of this Memorandum Date of Execution
Details of the Borrower Name: Majesco Software and Solutions India Private
Limited Address of Registered office/principal place of business/Address of
Residence: MNDC P-136 Millenium Business Park Mahape Navi Mumbai, Maharashtra
400710 Branch Address (if applicable): HallMark Towers, No. 35(SP), Developed
Plot Estate, Guindy, Chennai - 600 032 Type of the Borrower: Company
incorporated under Companies Act 1956 / Companies Act, 2013 Inclusion in the
definition of the term Borrower: Unless it be repugnant to the subject or as the
context may permit or require, the term Borrower includes: (a) In case of a
company or limited liability partnership or body corporate, its successors and
permitted assigns. Branch Address of the Bank 19, Rajaji Salai, Chennai - 600001
Facility amount (maximum principal amount) INR 200,000,000/- (Indian Rupees
Twenty Crores Only) Details of Facility Agreement Facility Letter dated bearing
reference no. addressed by the Bank to the Borrower, as may be amended, modified
or supplemented from time to time ("Facility Letter") and the Master Credit
Terms (uncommitted) dated , as may be amended, modified, varied or supplemented
from time to time ("Master Credit Terms"). Non- Exclusive Jurisdiction Courts at
Chennai, India

 

 

 

[t1701557_ex10-3pg11.jpg]

 

In Witness Whereof the Borrower has executed this Memorandum on the date and at
the place as mentioned in Schedule 2 (Miscellaneous) above. The Common Seal of
Majesco Software and Solutions India Private Limited, the Borrower has been
affixed hereto pursuant to the resolution of its Board of Directors dated, in
the presence of and who have in token thereof subscribed his / her / their
respective signature(s) hereto.)))))) 

 

